             Case 2:18-cv-00262-TSZ Document 70 Filed 01/31/20 Page 1 of 3



 1                                                             The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON

 9
     BRENDA TAYLOR, individually, and as
10   executor of the Estate of Che Andre Taylor;
     CHE ANDRE TAYLOR, JR., individually; and      No.   2:18-CV-00262-TSZ
11   SARAH SETTLES on behalf of her minor
     child, CMT,                                   ORDER GRANTING DEFENDANTS’
12                                                 MOTION TO AMEND THE COURT’S
                                Plaintiffs,        MINUTE ORDER
13
                  vs.
14
     CITY OF SEATTLE; MICHAEL SPAULDING
15   and "JANE DOE" SPAULDING, and their
     marital community composed thereof; SCOTT
16   MILLER and "JANE DOE" MILLER, and their
     marital community composed thereof;
17   TIMOTHY BARNES and "JANE DOE"
     BARNES, and their marital community
18   composed thereof; and AUDI ACUESTA and
     "JANE DOE" ACUESTA, and their marital
19   community composed thereof,

20                              Defendants.

21

22

23

      ORDER GRANTING DEFENDANTS’ MOTION TO                                   Peter S. Holmes
                                                                             Seattle City Attorney
      AMEND THE COURT’S MINUTE ORDER - 1                                     701 5th Avenue, Suite 2050
      (2:18-CV-00262-TSZ)                                                    Seattle, WA 98104-7097
                                                                             (206) 684-8200
             Case 2:18-cv-00262-TSZ Document 70 Filed 01/31/20 Page 2 of 3



 1                                                 ORDER

 2         Pending before the Court is the Defendants’ Motion, docket no. 65, to Amend the Court’s

 3   Minute Order.

 4         Being fully advised in this matter, and noting Plaintiffs’ non-opposition, the Court hereby

 5   GRANTS Defendants’ Motion to Amend as follows:

 6         (a)       The Seattle Police Department (“SPD”) may unlock the password or passcode for
 7                   entry into one of the two phones to be forensically inspected – the SESC Samsung
 8                   Cell in White Case (Evidence ID/Property Report #624940-11) and extract the raw
 9                   data from said phone; and
10         (b)       The disclosure deadline for Mr. Allan Muchmore’s forensic expert report is
11                   EXTENDED to February 28, 2020.
12
           IT IS SO ORDERED this 31st day of January, 2020.
13

14

15
                                                         A
                                                         Thomas S. Zilly
16                                                       United States District Judge

17

18

19

20

21

22

23

      ORDER GRANTING DEFENDANTS’ MOTION TO                                               Peter S. Holmes
                                                                                         Seattle City Attorney
      AMEND THE COURT’S MINUTE ORDER - 2                                                 701 5th Avenue, Suite 2050
      (2:18-CV-00262-TSZ)                                                                Seattle, WA 98104-7097
                                                                                         (206) 684-8200
          Case 2:18-cv-00262-TSZ Document 70 Filed 01/31/20 Page 3 of 3



 1                             Respectfully submitted,

 2                             PETER S. HOLMES
                               Seattle City Attorney
 3
                               By: s/ Susan Park
 4                              Ghazal Sharifi, WSBA# 47750
                                Susan Park, WSBA #53857
 5                              Assistant City Attorneys
                                E-Mail: Ghazal.Sharifi@seattle.gov
 6                              E-Mail: Susan.Park@seattle.gov

 7                              Seattle City Attorney’s Office
                                701 Fifth Avenue, Suite 2050
 8                              Seattle, WA 98104
                                Phone: (206) 684-8200
 9
                                Attorneys for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING DEFENDANTS’ MOTION TO                            Peter S. Holmes
                                                                     Seattle City Attorney
     AMEND THE COURT’S MINUTE ORDER - 3                              701 5th Avenue, Suite 2050
     (2:18-CV-00262-TSZ)                                             Seattle, WA 98104-7097
                                                                     (206) 684-8200
